ITEMID: 001-95990
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: OTTO v. GERMANY
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: The applicant, Mr Holger Hajo Otto, is a German national who was born in 1943 and lives in Essen. He was represented before the Court first by Ms Sandra Rakovic, a lawyer practising in Düsseldorf, then by Mr Marc Decker, a lawyer practising in Krefeld.
In April 1997, following a complaint lodged in March 1996 and the ensuing police investigations, of which the applicant was aware, the Düsseldorf public prosecutor’s office started a judicial investigation into the activities of the applicant and other persons suspected of fraud and misappropriation of funds. On 23 September 1998 the applicant’s home was searched. On 10 January 2000 the applicant was arrested and remanded in custody. On 23 February 2001 the prosecutor’s office sent the indictment to the Düsseldorf Regional Court, which opened the main proceedings on 26 June 2001. On 8 March 2004, after having held 194 hearings, the Regional Court sentenced the applicant to five years and ten months’ imprisonment for 497 instances of fraud and misappropriation of funds committed between 1991 and 1996. In its reasoning it noted, inter alia, that there had been no unlawful delays in the proceedings, that the investigation had been complex and that the applicant, by his conduct, had been the cause of the delays in the main proceedings.
On 26 July 2005 the Federal Court of Justice declared an appeal on points of law inadmissible in so far as alleged procedural irregularities were concerned, and the remainder of the appeal ill-founded.
On 17 November 2005 a bench of three judges of the Federal Constitutional Court rejected a constitutional appeal lodged by the applicant (no. 2 BvR 1627/05) without giving reasons. The applicant received the decision on 27 November 2005.
